 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union,United Plant Guard Workers ofAmerica,and International Union,United PlantGuardWorkers of America,LocalNo. 110(Schenley Distilleries,Inc.)andJames T. Bor-ders. Case 9-CB-598225 September 1985DECISION AND ORDERBy MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 13 June 1985 , Administrative Law JudgeRichard L. Denison issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IThe. General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsThe judge inadvertently stated, in-sec II, par 10 of his decision, thatJoseph Lucas was Local 110 president from 1956-1957, rather than from1956-1977James A. Mills, Esq.,for the General Counsel.BarbaraWelch Skaggs, Esq. (Gregory, Van Lopik,Moore& Jeakle),of Detroit, Michigan, for the Respondent.James T. Borders,on his own behalf.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Louisville, Kentucky, on 26 and27 November 1984, based on an original charge filed byJames T. Borders, an individual, on 4 September 1984.1The complaint, issued 19 October, alleges that the Inter-nationalUnion, United Plant Guard Workers of Amer-ica, and International Union, United Plant Guard Work-ers of America, Local No. 110, the Respondents, violat-ed Section 8(b)(1)(A) of the Act in that since about 23August, and continuing to date, the Respondents haveiAll dates are in 1984 unless otherwise specifiedrefused to process to arbitration a grievance, concerningwork scheduling filed by James T. - Borders, under' theprovisions of the collective-bargaining agreement then ineffect between .the Respondents and Schenley Distill-eries, Inc.The Respondents' answer admits having refused toprocess Borders' grievance, but denies having committedany unfair labor practices. On the entire record, in thecase, including my consideration of the briefs and obser-vation of the witnesses, I make the following'FINDINGSOF FACT ' - ,1.JURISDICTION AND LABOR ORGANIZATIONBased on the allegations of paragraph 2 of the com-plaint and the admissions contained in the Respondents'answer, I find that Schenley Distilleries,. Inc., the Em-meaning of Section 2(2), (6), and (7) of the Act.Based on the allegations, of paragraph 3 of the com-plaint, admitted by the Respondents' answer, I find thatthe Respondents. are, jointly and severally, a labor orga-nizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESAs of 1 August, Respondent Local 110 represented ap-proximately 12 collective-bargaining units of-- Schenleyemployees, including the guards at the Bernheim Distill-.ery.The term of the most recent collective-bargainingunit between the Company and Local 110 extended from16 September 1981, until 15 September 1984. This agree-ment governed the wages, hours, and working conditionsof "all plant protection personnel, . .. but excluding,chief,assistantchief andsergeants,office and clericalemployees, professional employees and supervisors, asdefined in the National Labor Relations Act, as amend-ed, and all other employees." Among its various-provi-procedure (art. IX) culminating in final and binding arbi-tration (art. X). The labor agreement also included as ar-ticleXVII a provision entitled "By-Pass on Recall,"which under certain specified conditions permitted asenior guard to pass up a recall to work in favor' of a lesssenior guard without losing his permanent position onthe seniority roster. It is undisputed that the mostcommon exercise of this provision occurs when a seniorguard is either sick or on vacation: However, subsection(c)of article XVII states: "It is understood that thisprivilege is only for the benefit of guards who have se-cured other employment while on lay-off from the Bern-heim Plant Protection Department."Since 1978Bernheim has maintained eight regularguard shifts, which positions are subject to bid by senior-ity.As of March, there were 12 guards on the seniority -list,of which, normally, - only the 8 mostseniormenwould work. As of 1 March,, the ninth man (or firstjuniorman) was Archie Sadler Jr. James Borders hasbeen 10th man since he first became employed andjoined the Union in July 1982. On 22 June, Borders pre-pared and filed a grievance which asserted, in substance,that the Company had violatedarticleXVII by permit-276 NLRB No. 49 PLANT GUARDS (SCHENLEY DISTILLERIES)tingArchie Sadler Jr. to return to work on 25 Junethrough an improper utilization of the bypass provisionsof the contract. This action denied work to Borders. Asa remedy, the grievance sought not only backpay forBorders, but also Sadler's discharge. Borders was assistedin the drafting- and processing of his grievance byDonald K. Lankford, a fellow guard and Local 110 dissi-dent.The record shows that the required first step dis-cussion with Borders' supervisor, Plant Guard Supervi-sor James Burke, took place on 22 June, but the dis-agreement was not resolved. Thereafter the grievancewas' reduced to writing and the Company, throughBurke, filed a written answer which states, in relevantpart, "After working the week of May 7 [sic], A. Sadler,Jr. did by-pass work the following week when work wasavailable. This is in violation and will not be permitted inthe future. However, since there was no loss of compen-sation to the grievant and in fact the grievant did receiveadditionalwork because of this action, no backpay isforthcoming." Borders' grievance was not resolved atstep 1 or step 2. The matter proceeded to step 3 and, inaccordance with article IX, subsection (a), was referredto the attention of Plant Manager R. L. Jefferson and,Local 110 President George Squier.'In the meantime, other events were afoot. DonaldLankford had become actively 'engaged in an effort bythe International Guards' Union of America to replaceLocal 110 as the representative of theBernheimguards.Lankford signed a union card on 22 June, which, oddlyenough, is the same day on which he assisted James Bor-ders in filing his grievance.2 Lankford also distributedcards and obtained card signatures from certain of theother guards; including Borders who signed on 26, July.The third-step meeting on Borders' grievance was heldin the plant conference room on 20 July. Those in at-tendance were Plant Manager Jefferson, George Squier,and James Borders,' assisted by Donald Lankford andFred Pearson (the acting union steward who performedthe act of filing the grievance), and two interested spec-tators,Archie Sadler Sr. and Archie Sadler Jr. Jeffersonwithdrew Supervisor Burke's answer which had admit-ted a -violation of the contract. He characterized the,grievance as ridiculous and denied it entirely. Borders,who utilized Lankford as his representative rather thanSquier, argued that Sadler Jr. had been given preferentialtreatment contrary to the provisions of the collective-bargaining agreement and to Borders'detriment.Squierhad little to say, which he attributes to not having had"the opportunity to meet with the grievant and, discussit."Borders,' Lankford, and Squier agree that at somepoint during the meeting there was a discussion in which,Squier objected to the requested remedy 'because itsought Sadler, Jr.'s discharge. Borders and Lankfordthen stated that they desired to amend that portion,of thegrievance to delete the request that Sadler Junior be dis-charged, and substitute instead a. seniority adjustment be-tween Sadler Junior and Borders. Squier stated that such2Although certain aspects of this case strongly suggest that the Bor-ders' grievance may have been simply_an organizational tactic of Lank-ford and the dissidents designed to further their efforts to replace Local110, I make no findings in this area,since-it is unnecessary to a resolutionof the issues before me517an amendment must be in writing. Borders never com-plied with this requirement. They meeting ended with Jef-ferson agreeing to file a written answer on behalf of theCompany, setting forth the Company's reasons for itsdenial.,`Jefferson's 'answer, dated 20 July, in,evidence as Geii-eralCounsel's Exhibit 5, provides 'a detailed explanationconcerning why, in the Company's view, the contractwas not violated when Sadler Junior was permitted to-work. Having received a copy of this document, Bordersprepared a written reply with the assistance of FlorenceLay. Lay and Borders delivered the document to Squieron 28 July at Bluegrass Couperage; Squier's employer. Aconversation ensued in which Lay attempted to explainwhy Borders felt that Archie Sadler Jr., with the assist-ance,of his-father, was misusing, the bidding and bypassprocedure at Borders' expense. Lay testified that Squierstated he knew that Borders felt Squier was against him.Lay responded that Borders had no reason to believeotherwise since Squier had never said. a word on hisbehalf at. the grievance meeting. Squier demurred thatthe meeting was very unorganized with'a lot of arguing,and consequently whatever efforts he-could have madewould not have been 'effective. Lay retorted, "Well,George, that's what you're there for." Toward the endof the conversation, Squier turned to Borders; and said,"Jim, you know, you go ,ahead with this and you'regoing to mess up a good thing." Borders answered thathe could not mess up - a"good thing since he was notworking.Then Borders 'and Lay demanded to knowwhat Squier was going to do about the grievance, andSquier answered, "Well,-I'll just send the whole packageto the International. [The next step.] I don't have any-thing to do' with that." However, Squier said that beforehe forwarded the grievance he wanted to meet alonewith Borders to review the written response to Jeffer-son'sanswer. Squier stated that he would call Bordersthe following day to set up an appointment, and empha-sized that Borders was to come alone At this point thediscussionat BluegrassCouperage ended. Borders' testi-mony corroborates Lay's account of the meeting, whichSquier does not dispute: Squier agrees he said Borderswas "messing up a good thing," but insists he was refer-ring to the advantages _ contained in the contractualbypass. procedure, which he.thought could result in Borders' "cutting his own throat" if Borders' interpretationprevailedSquier also acknowledged stating that hewanted to meet with .Borders alone before sending thegrievance to the Interriational.3On 29. July Squier called Borders and, arranged tomeet him aloneat a suburban restaurant on 30 July. Bor-ders kept the appointment but, contrary to instructions,arrangedfor Don Lankford to accompany him. Accord-ing to'each of the participants, Borders, Lankford, andSquiermet in a booth at Danner's Restaurant, whereSquier exhibited considerable agitation over Bordershaving ignored his instructions to comealone.Borders9On cross-examination Squier agreed that as president of the LocalUnion he could, on the fequest of the grievant,amend any grievanceHowever,under the circumstances presented,Squier can hardly be fault-ed forwanting the amendment in writing ` , 518DECISIONSOF NATIONALLABOR RELATIONS BOARDasked -Squier to read the documents he had brought withhim, but Squier refused because Lankford was present.Then Squier began talking about the forthcoming elec-tion.He said that if "no union" won the election, therewas a possibility that Schenley would replace them withagency guards. He said, "I hope you guys know whatyou're doing. Local 110 niay not be representing youafter the election." Squier kept repeating that'he hopedthey knew what they were doing, and Lankford andBorders kept trying to turn, the discussion to the subjectof Borders' grievance. Borders reminded ,Squier thattheir contract was still in effect, and asked what Squierwas going _ to do about his grievance. Squier said- heagreed with the Company's position and did not thinktherewere 'grounds for arbitration. Squier said that hewas going to send the whole "package" to -the Interna-tional.He said, "Well, I'll tell you one thing now, noactionwill be taken on this grievance at all until afterthe election is held. There's a chance that we will losethe election and -we won't be representing you. Thenyour grievance will be the newunion'sbaby." At thispoint theirmeeting ended. Squier testified that hewanted to talk to Lankfordalone inorder that he wouldbe free from the influence of any "outsider," or'someonewho "was not a member of the,unit" (an obvious refer-ence to Florence Lay).On -8 August, Borders talked with Squier `again bytelephoiie.4 Squier acknowledged that he had forwardedthe grievance documents to the International Union, in-cluding Borders' response to Jefferson's answer. On 9August, Borders telephoned Donal E. Bray,a,regionaldirector for the International Union, at his home. Flor-ence Lay was present when Borders placed the call andparticipated in the" conversation over an extension tele-phone. Borders and Lay asked if Bray had received thegrievance papers from' George Squier. Bray replied thathe had received the grievanceand the minutes of theJuly 10 meeting, but not Borders' response to Jefferson'sanswer. He asked Borders to send him this document,and Borders agreed to do so. Bray stated that he knewthere were a lot of problems "down there," and that he"was going to come down here and take care of them".During a second phone conversation on 15 August, Brayacknowledged to Borders and Lay that he had receivedBorders' response, and would' review all the materialsimmediately 'upon returning from his business _ trip toOhio.'Bray repeated his assurance.that he intended tocome to Louisville. In their final conversation on 20August, Borders cautioned Bray that time was runningout for something to be done concerning his grievance.Bray acknowledged having read Borders' response andpromised to call or write Jefferson to obtain an exten-sion.'He specifically "said, "I will be down to Louisvillethis week and we'll get these problems worked out."sOn 22' August, Borders sent Bray a registered letterstating-that if he heard nothing further from Bray by 27August, he would "have to take other steps." On 23August, when Borders appeared to vote in the NLRB4 Lay placedthe dateof thisconversation as 9 August.5Bray did not dispute the testimony of Bordersand, Layconcerningthese telephone conversations.election, his ballot was challenged by Local 110's ob-server,Archie Sadler Sr.6.According to uncontradicted portions of the testimo-nies of George Squier, Donal Bray, and the InternationalUnion Vice President Henry Applen, the followingevents occurred concerning the handling of Borders'grievance' after it had been forwarded from Squier toBray.' In early August, Bray and Squiei discussed thematter by telephone. During the conversation, SquiertoldBray about a 1974 work schedule produced- byArchie Sadler Sr. relating to an incident involving guardRay Olligest which, if considered as 'a precedent, did not,.support Borders' claim. He also mentioned that Lankfordand Borders contended that the Olligest incident'neveroccurred.On ' 17 August, following the series of telephone con-versationswithBorders andLay describedearlier,Brayphoned International Vice President Henry Applen, andacquainted him for the first time about the Borders'matter:Consistent with the assurances he had given toBorders, Bray asked Applen to secure from,Schenley anextension of time in which the Union could -considerwhether or not to proceed to arbitration. Applen testifiedthat although he normally. enters the formal grievanceprocedure only on appeal from 'a regional director's deci-sion about a grievance disposition, in about 50 percent ofthe grievance situations he encounters the directors dis-cuss grievances with him ahead of time in order to pro-mote early settlement. Such was the case with the Bor-ders' grievance. Thus, Bray reviewed the details of Bor-ders' case with Applen and added that, based on his ex-aminationof the contract, he did not believe, it to bemeritorious.Applen,then called and obtained an exten-sion of time from Schenley through Supervisor Burke,with whom he discussed the facts, on which the griev-ance was based.Next Applen called Joseph Lucas, theformer presidentof Local 110,an International trusteefrom Louisville who has also served the Union as anInternational representative. Lucas agreed to contact unitchairmanArchie Sadler Sr. and instruct him to callApplen. Applen discussed the facts of Borders' grievance,with Lucas, who advised Applen that the contract provi-sions in question had been ineffect,since approximately.1958, during his term as president.whichlasted from1956 until 1957. Lucas supported the manner in whichthe Company had interpreted the contract with respectto .the Borders-Sadler Junior dispute,and said that Bor-ders did not have a grievance.. Neither Applen nor Lucashad any knowledge at' that time of Borders'associationwith "the rival union's efforts to unseat Local 110 as col=lective-bargaining representative of the Bernheim guards.Applen first learned about the representation petition on21 August.Later on August 17, Applen talked by telephone withArchie Sadler Sr. who explainedin detailthe history ofthe application of article XVII of the contract. After fur-ther reviewing the contract,and discussing the matterwith two other International representatives in his office,6Borders remained a dues-paying member of Local 110 during themonths of June, July, and August 1984. PLANT GUARDS (SCHENLEY DISTILLERIES)'519Applen concluded that Borders' complaint was withoutmerit.That afternoon wheii Bray called again to deter-mine if Applen had obtained the extension of ' time,Applen informed Bray Iof the results of his investigationand his preliminary conclusion. Applen also told Bray toschedule a meeting concerning the grievance, 'but ifBray's investigation revealed a lack of merit, as had Applen's, to withdraw the grievance Pursuant to Applen'sinstructions, Bray scheduled a meeting with Jefferson on27August for the purpose ' of reviewing the Borders'matter. Bray testified' that during the course of the nextseveral evenings, he reviewed ' the grievance materials.On 23 August, the'NLRB election was held to determinewhether or not the IUGA would replace the Respondentas the collective-bargaining representative of the Bern-heim guards The balloting concluded at 3:15 p m., andshortly thereafter the count revealed that the petitionerhad won.7 Earlier that day, Bray had notified Squier thatthemeeting with Jefferson had been : scheduled for 27August. There is no evidence that Bray received anynews concerning the outcome of the election during 23August Later that day, after further consideration of thedrawn for lack of merit. On 24 August, he again calledSquier and immediately told' him to cancel the -meetingwith the Bernheim guards, set for '26 August, and themeeting with Jefferson on 27 August, because the griev-ance was being withdrawn.8 Both -Squier and Bray agreethat it was only after this phase of their telephone con-versation was completed that Squier told Bray theresultsof the election. There is no evidence to dispute this testi-mony. The grievance was formally withdrawn by letterduring September.-The General Counsel contends that the Respondentsviolated Section 8(b)(1)(A) of the Act by refusing to ar-bitrate Borders' grievance because of his and other bar-gaining unitemployees', "concerted dissident union activ-ity."The Respondents argue that the. General 'Counselhas failed to meet his burden of proof on these issues. ILLagree.The United States Supreme Court held in theleading case ofVaca v. Sipes,386 U.S. 171 (1967), that anindividual employee did not have an absolute right tohave his grievance taken to arbitration so long as theunion did not arbitrarily ignore a' meritorious grievanceor process it in a perfunctory fashion. The Court furtherobserved that it was necessary for the union to have con-siderable discretion over the grievance machinery inorder to promote settlements and bring frivolous griev-ancesto an end prior to the more costly and time con-suming steps in grievance procedures. Thus, "A breachof the statutory duty of fair representation occurred onlywhen,a union's conduct toward a member of the collec-tive-bargaining unit is arbitrary, discriminatory, or in badfaith." It isaxiomatic that the burden of proving viola-tions of the Act remains with the General Counsel In a°The IUGA was certified on 31 August 19848This finding is in accordance with Bray's testimony that he specifical-ly told Squier the grievance was being withdrawn Bray displayed an ex-cellent memory while testifying Squier did not dispute Bray's testimony,but stated that he did not recall whether or not Bray said the grievancewould be withdrawn Squier did recall that Bray's position was that Bor-ders' grievance did not merit furtherprocessingcase, such as this, where the only witnesses to crucialevents are those,adverse to-the General Counsel's case, -that burden becomes exceedingly 'difficult, if not impossi-ble. In sucha situationthe party having the burden ofproof must depend both on logic, as revealed by a chainof circumstantial evidence, and the ability to impugn thecredibility of the opposition's witnesses. In ' the instantproceeding,' in my view, the General Counsel was unsuc-cessful in both of these aspects. I' am persuaded that allof the witnesses who testified in the case, from bothsides, attempted to tell the truth to the best of theirknowledge and belief. I have, therefore, based my find-ings of fact concerning the events which transpired onan amalgamof their testimonies. There are, to be sure,certain inconsistencies in the accounts given by witnessesfrom both sides, but I am convinced that none of theseoccasional inconsistencies represent either an intentionalor significant distortion of the facts. Therefore, any con-clusions concerning whether the Respondents violatedthe Act in the instant case must be based entirely on thecomplete picture -portrayed by the sum total of the testi-monies of all these truthful witnesses. It is at this point,my opinion, that the General Counsel's theory of thecase isdefective, because the final result cannot be great-er than the sum total of its parts. It is only by drawingcertain inferences, which the General Counsel desires tohave drawn, and. piling them on top of other favorableinferences that the General Counsel's burden of proof.can besustained.-In formulating his grievances, Borders did not utilizethe services -of his lawful collective-bargaining represent-,ative, but, instead, prepared the grievance with theassist-ance of Lankford and Lay, who held no union ,office. Hethen presented the grievance to acting committeemanPearson, who accepted it and took it to Local 110 Presi-dentGeorge Squier. Although Squier was the properunionofficial to represent Borders in processing thegrievance at the early stages, he was never afforded theopportunity to do so,sinceBorders insistedon usingLankford as his spokesman. This practice continuedthrough the 10 July three-step hearing.Itissmallwonder that Squier was not thoroughly familiar withBorders' case and had little to say at this meeting, sinceBorders had clearly demonstrated his desire not to usetheUnion's services, and had resisted at all stages theUnion's efforts to perform their functions on his behalf.Had Borders acted otherwise, he would have learnedprior to the step 3 meeting that he had placed Squier inan impossible, if not unlawful, position by seeking thedischarge of a bargaining unit employee as part of theremedy requested in the grievance. Thereafter, Bordersfailed to supply Squier with the requested amendment tothe grievance,, deleting this objectionable feature. The'fact that Squier insisted on having this change in writingis certainly understandable under the circumstances.Thereafter Borders never met with Squier without -Lay or Lankford being present. When Squier attemptedto meet with Borders alone to resolve these difficulties atDanner'sRestaurant,Borders brought Lankford withhim despite Squier's instructions. There is nothing sinis-ter in Squier's request since nothing in the law requires 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDan,employee's exclusive representative to share his griev-ance responsibilitieswith unauthorized persons. Thatsuch persons may also happen to be dissidents does notmake-the refusal to include them, in ' otherwise confiden-tial _ unionmatters,unlawful.Furthermore, although,Squier's remarks to Lay and Borders on 28 July,, "and at,Danner's in Lankford's presence on ' 30 July,' may havebeen unwise, when viewed in the light of 'subsequentevents, these remarks may just as easily be construed tohave a proper connotation as an improper one. Thus,,Squier's comment that Borders could be "messing up agood thing," could be "cutting his own thr`oat," and'might not know what he was doing, referred just as logi-cally to` the given explanation that a favorable decisionfor Borders on the grievance could have had adverse of---fects for him'with respect to the bypass procedure, as itcould the General Counsel's interpretation' of the re-marks as implied threats. In addition; Squier's discussionof the forthcoming election contains nothing which indi-cates an intent ` not properly to ` pursue Borders' griev-ance. At most Squier's remarks were an innocuous state-ment of personal opinion or belief Ywhich are not proba-tive of the allegations' in the complaint.AutoWorkersLocal Ill (Wheel Horse Products),248NLRB 1013(1990).Squier promptly forwarded the grievance through theproper channels for processing by the International; andthat further action was indeed-taken before the'election.The `grievance was investigated and considered by theauthorized officials of the International Union, who hadno knowledge of either-Borders' association with the dis-sidents or the likelihood 'that, Local 110 faced a seriouselection challenge. It is undisputed that - Bray's decisionto withdraw the grievance was made at a time when hehad no knowledge of the outcome of the election, andthat the 'decision was conveyed to Squier before= Braywas informed of the, election results.Certainly-the timing of some of the various eventsleading to the withdrawal of Borders!' grievance raisesome suspicions concerning the, Respondents' motives.However, a chain of suspicions'` does not prove the Re-spondents guilty of unfair labor practices. Only by as-suming, .in the first instance,' that because the Respond-ents lost' the election they must have had, a retaliatorymotive in not taking Borders' grievance to-arbitration,and then picking and choosing selected facts to supportthat basic assumption,canthe General Counsel's positionappear plausible. This I decline, to do, preferring insteadto reach my conclusions on the basis of the entire record,which,' in my opinion, shows, that the Respondents didnot act in an arbitrary manner in refusing to take Bor-ders' grievance to arbitration. I find that the ' GeneralCounsel has failed- to prove that the Respondents violat-ed Section 8(b)(1)(A) of the Act. The complaint will bedismissed.,CONCLUSIONS OF LAW1.Schenley Distilleries, Inc. is an employer engaged incommerce within the meaning of -Section 2(2), (6), and,(7) of the-Act.2,The Respondents are ,jointly, and severally labor or-,ganizationswithin the meaning,. of Section 2(5) of theAct.3.The Respondents have not jointly and severally vio-,lated Section 8(b)(l)(A) of the Act as alleged in the com-plaint..On these findings of fact ,and conclusions of law andon the entire record, I issue the following recommend--ed9ORDERThe complaintis dismissed.9 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48.of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses